Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


     Civil Action Number:

     ALEXANDER JOHNSON,

            Plaintiff,
     vs.

     FUEL LIFE 1, LLC
     d/b/a Chevron,

           Defendant.


                                          COMPLAINT



            Plaintiff Alexander Johnson (“Plaintiff”), by and through his undersigned counsel,

     and hereby files this Complaint and sues Defendant Fuel Life 1, LLC (“Defendant”) for

     injunctive relief, attorney’s fees and costs pursuant to Title III of the Americans with

     Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and

     compensatory and punitive damages pursuant to the Florida Civil Rights Act as codified

     in Florida Statutes Chapter §760, specifically, F.S. §760.08 and alleges:

                                 JURISDICTION AND VENUE

            1.      This is an action for declaratory and injunctive relief pursuant to Title III

     of the Americans With Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”) and 28

     C.F.R. §§36.302, 36.303 and supplemental jurisdiction over the related state law claim

     pursuant to 28 U.S.C. §1367. The foregoing constitutes violation of 28 C.F.R. §§36.302,

     36.303 and 42 U.S.C. §12182.



                                                  1
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 2 of 14



             2.      This Court is vested with original jurisdiction under 28 U.S.C. §1331.

             3.      Venue is proper in this Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred in the State of Florida, Southern District of

     Florida.

             4.      The remedies provided by Florida Statute §760 are not exclusive, and state

     administrative remedies need not be exhausted in connection with suits brought under the

     ADA.

            5.       Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) because the

     Defendant is conducting business within the jurisdiction of this court by virtue of the fact

     its place of public accommodation is available to the general public within this district

     and the acts constituting the violation of the ADA occurred in this district.

           6.        Defendant is authorized to conduct business within the State of Florida as

     a Florida limited liability company.

           7.        Defendant maintains a physical presence within this district by virtue of

     fact that its gasoline station is within this district and is open to the public.

            8.       Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§

     2201 and 2202.

                                            THE PARTIES

            9.       Plaintiff Alexander Johnson was (and is currently) a resident of the State

     of Florida who suffers from what constitutes a “qualified disability” under the ADA.

     Plaintiff is (and has been) hearing impaired and suffers from severe bilateral

     sensorineural hearing loss. 28 C.F.R. §36.105(b)(2). Plaintiff’s hearing impairment is

     listed among the physical impairments that substantially limits one or more major life




                                                     2
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 3 of 14



     activities; therefore, Plaintiff suffers from a disability covered by the protected class of

     disabled persons under the ADA and by Florida Statutes §760.01(2) and §760.02(11).

            10.     Defendant is the owner and operator as a franchisee of a chain of gasoline

     stations under the brand name “Chevron.” Defendant owns and/or operates a franchised

     Chevron gasoline station within the State of Florida which is open to the public.

            11.     Defendant is defined as a “Public Accommodation" within meaning of

     Title III because Defendant is a private entity which owns and/or operates as a franchisee

     a Chevron brand gasoline station; U.S.C. §12181(7)(F) and 28 C.F.R. §36.104.

            12.     Defendant’s Chevron gas station is open to the public and is a place of

     public accommodation subject to the requirements of Title III of the ADA and its

     implementing regulation as defined by 42 U.S.C. §12181(7)(F); §12182, and §36.104(6).

     Defendant’s Chevron gas station is also referenced throughout as “Place of Public

     Accommodation,” “gas station,” or “Chevron gas station.”

            13.     Defendant’s gas station is also defined as a public accommodation under

     F.S. 760.02 (11)(b) as “[A]ny restaurant, cafeteria, lunchroom, lunch counter, soda

     fountain, or other facility principally engaged in selling food for consumption on the

     premises, including, but not limited to, any such facility located on the premises of any

     retail establishment, or any gasoline station.”

            14.     Defendant’s Chevron gas station also contains a convenience store which

     is a place of public accommodation pursuant to 42 U.S.C. §12181(7)(E) and 28 CFR

     36.104(5).

           15.      On October 30, 2018, Plaintiff personally visited Defendant’s Chevron gas

     station located at 1095 West Sunrise Boulevard, Fort Lauderdale, Florida 33311 to




                                                   3
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 4 of 14



     purchase gasoline for his automobile. The Plaintiff’s visit was prior to instituting the

     instant action.

           16.         Each of the gasoline pumps at Defendant’s Chevron gas station contain an

     audio-visual television media feature embedded within each of the gasoline pumps

     wherein the television media feature provides streaming audio/visual entertainment to

     customers of the gas station. The television media feature adds to the enjoyment of

     the public while pumping gas and helps keep their customers informed and entertained.

           17.         The television media feature within the gasoline pumps did not contain

     closed captioning which the plaintiff needs in order to overcome his hearing disability

     while watching television and videos. Thus, Plaintiff was unable to fully comprehend the

     entertainment feature which was made available to the general public within the gasoline

     pumps at Defendant’s Chevron gas station.

           18.         The Plaintiff asked an employee working at the Chevron gas station for

     assistance in activating the closed captioning feature on the television media feature.

     Defendant’s employee was unable to assist the Plaintiff to activate (turn on) closed

     captioning for the television media feature.

           19.         Due to the convenience of the Chevron gas station at 1095 West Sunrise

     Boulevard to Plaintiff’s residence and circle of activity, on December 14, 2018, the

     Plaintiff again patronized the gas station. As Plaintiff started to pump gasoline, the

     streaming content entertainment began to play on the television media feature imbedded

     within the gasoline pump.        Plaintiff could only ascertain a faint sound from the

     audio/visual content (which Plaintiff could not comprehend), so Plaintiff went inside the

     convenience store and informed the clerk that he was hearing impaired and asked the




                                                    4
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 5 of 14



     clerk to turn the closed captioning feature on the television media feature “on.” The clerk

     (Defendant’s representative) was not helpful in assisting Plaintiff in that she did not

     understand Plaintiff required assistive aid due to his disability and she did not have the

     ability to turn on closed captioning for the audio/visual content playing on Defendant’s

     television media feature.

           20.       During Plaintiff’s patronage of Defendant’s Chevron gas station, Plaintiff

     wanted to be entertained and informed by watching the news and entertainment

     programming on the television media feature which was/is centrally mounted within the

     gasoline pumps for the explicit purpose of entertaining and informing the public while

     they pump gas and patronize Defendant’s gas station. However, the Plaintiff was unable

     to comprehend the news and entertainment programming fully because the television

     media features were not displayed with closed captioning.

           21.       Defendant has failed to make the television media feature showcased

     within its Chevron gas station readily accessible to and usable by individuals with

     hearing disabilities.

           22.       The Plaintiff was denied the ability to fully comprehend the entertainment

     and information displayed on the television media feature at Defendant’s Chevron gas

     station due to the lack of closed captioning for Defendant’s deaf and hard of hearing

     customers. Therefore, the Plaintiff suffered an injury in fact.

           23.       This discrimination has resulted in Plaintiff being denied full and equal

     provision of goods, services, facilities, privileges, advantages, and accommodations being

     offered at Defendant’s Chevron gas station, which is a place of public accommodation,




                                                   5
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 6 of 14



     which is the subject of this lawsuit. See, Exhibit “A” for verification of Plaintiff’s visit to

     the Defendant’s place of public accommodation.

           24.      On information and belief, the Defendant is well aware of the ADA and

     the need to provide for closed captioning on the television media feature embedded in its

     gasoline pumps for the purpose of informing and entertaining its patrons.

           25.      Therefore, the Defendant’s failure to reasonably accommodate the hearing

     disabled by not providing closed captioning for its television media features at its

     Chevron gas station is/was willful, malicious, and oppressive and in complete disregard

     for the Civil Rights of the Plaintiff and in violation of 28 C.F.R. §36.303 and F.S. 760.08.

           26.      As a result of the Defendant’s discrimination, the Plaintiff suffered loss of

     time, dignity, mental anguish and other tangible injuries.

           27.    As an owner of an automobile and in need of gasoline on a regular basis,

     Plaintiff has a concrete plan to patronize Defendant’s Chevron gas station when he is

     treated like other members of the public (by utilizing closed captioning so that he is able

     to comprehend audio/video streaming content on the television media feature embedded

     within the gasoline pumps) because that Chevron gas station is within proximity to

     Plaintiff’s regular travel destinations

           28.      Plaintiff has patronized Defendant’s Chevron gas station in the past and

     continues to desire to patronize this gas station to purchase gasoline, but Plaintiff

     continues to be injured in that Plaintiff is unable to understand the entertainment and

     news content programming as presented therein, in violation of his civil rights, the ADA,

     and state statutes (because of Defendant’s refusal to enable closed captioning on




                                                   6
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 7 of 14



     audio/video streaming content playing on the television media feature within Defendant’s

     gasoline pumps.

           29.       For all of the foregoing, Plaintiff has no adequate remedy at law.

           30.       Plaintiff has retained the law offices of Scott R. Dinin, P.A. and has

     agreed to pay a reasonable fee for services in the prosecution of this cause, including

     costs and expenses incurred.

                         COUNT I – CLOSED CAPTIONS –
              VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

           31.       The Americans with Disabilities Act (“ADA”) is landmark civil rights

     legislation that is the result of decades of advocacy to improve the lives and role in

     society of all persons with disabilities. The ADA was enacted and effective as of July 26,

     1990. The ADA legislation has been protecting disabled persons from discrimination due

     to disabilities for 28 years.

           32.       The Hearing Loss Association of America reports that approximately 36

     million American adults report some degree of hearing loss. Approximately 1 million

     Americans are functionally deaf.

           33.       Many people with hearing loss utilize closed and open captioning to fully

     comprehend television programming. Captioning displays dialogue and may also identify

     who is speaking and include non-speech information conveyed through sound, such as

     sound effects, music and laughter.

           34.       For the hearing disabled, captioning is essential to understanding

     information being presented though audio/visual media features such as offered by the

     Defendant. Captioning is the established method by which the hearing impaired can fully

     understand the information that is being communicated.



                                                  7
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 8 of 14



           35.        Plaintiff’s hearing impairment limits major life activities including his

     ability to hear. Therefore, Plaintiff is an individual with a disability under Title III of the

     “ADA”, 42 U.S.C. §§ 12181-12189. Thus, Plaintiff is a qualified individual with a

     disability and is entitled to the protections of the ADA under 42 U.S.C. §12181, et. seq.

           36.        Public accommodations such as Defendant are required to provide full and

     equal enjoyment of their goods, services, facilities, privileges, advantages, and

     accommodations in the most integrated setting appropriate to people with disabilities. 42

     U.S.C. §12181(7)(F), §12182(a); 28 C.F.R. §36.203(a). Specifically, the public

     accommodation must:

                 a)     Ensure that no individual is discriminated against on the basis of

                 disability in the full and equal enjoyment of their goods, services, facilities,

                 privileges, advantages or accommodations. 42 U.S.C. § 12182(a); 28 C.F.R. §

                 36.201(a);

                 b)     Make reasonable modifications in policies, practices, or procedures

                 when the modifications are necessary to afford goods, services, facilities,

                 privileges, advantages, or accommodations to people with disabilities, unless

                 the public accommodation can demonstrate that making the modifications

                 would fundamentally alter the nature of the goods, services, facilities,

                 privileges, advantages or accommodations. 42 U.S.C. §12181(9), §

                 12182(b)(1)(B), § 12188(a); 28 C.F.R. § 36.302(a);

                 c)     Ensure that no individual with a disability is excluded, denied services,

                 segregated or otherwise treated differently than other individuals because of

                 the absence of auxiliary aids and services, unless the public accommodation




                                                   8
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 9 of 14



                can demonstrate that taking those steps would fundamentally alter the nature of

                the goods, services, facilities, privileges, advantages, or accommodations being

                offered or would result in an undue burden, i.e., significant difficulty or

                expense. 42 U.S.C. §12818(9), §§ 12182(b)(2)(A)(ii), (iii); 28 C.F.R.

                §36.303(a);

                d)     Ensure that all of the television media features within its place(s) of

                public accommodation are readily accessible to, and usable by, people with

                disabilities. 42 U.S.C. §12183(a).

          37.        The Defendant has violated Title III of the ADA in numerous ways,

     including discriminatory action which occurred when the Defendant:

                a)     Failed to maintain policies and procedures to ensure compliance with

                42 U.S.C. §12182(a); 28 C.F.R. §36.303(a); specifically failed to provide

                auxiliary aids and services for patrons who are deaf or hard of hearing who use

                and watch the audio/visual media provided within the Defendant’s place of

                public accommodation.

                b)     Denied full and equal access to, and full and equal enjoyment of,
                goods, services, facilities, privileges, and other advantages of the public
                accommodation in violation of 42 U.S.C. §§ 12182(b)(2)(A)(ii) & (iii), 28
                C.F.R. §36.303(a), and 28 C.F.R. §36.303(b)(1).


          38.        Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

     grant the Plaintiff’s injunctive relief; including an order to require the Defendant to

     assure that its Chevron gas station (place of public accommodation) provides full and

     equal enjoyment of goods, services, facilities, privileges, and advantages in the most




                                                     9
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 10 of 14



     integrated setting appropriate to people with disabilities. 42 U.S.C. §12181(9),

     §12812(a); 28 C.F.R. §36.201(a).

           39.        The Court is vested with the authority to require the Defendant to make

     reasonable modifications in policies, practices, or procedures when the modifications are

     necessary to afford goods, services, facilities, privileges, advantages, or accommodations

     to people with disabilities. 42 U.S.C. §12181(9), §12182(b)(2)(A)(ii); 28 C.F.R.

     §36.302(a).

            WHEREFORE, Plaintiff Alexander Johnson respectfully prays that this Court

     grant the following relief against the Defendant Fuel Life 1, LLC including entering a

     declaratory judgment, pursuant to Rule 57 of the FRCP stating that the Defendant’s

     practices, policies, and procedures have subjected Plaintiff to discrimination in violation

     of Title III of the ADA, and permanently enjoin the Defendant from any practice, policy

     and/or procedure which will deny Plaintiff full and equal enjoyment of its goods,

     services, facilities, privileges, advantages and accommodations in the most integrated

     setting appropriate to people with disabilities. This includes entry of a permanent

     injunction ordering the Defendant Fuel Life 1, LLC:

                 a)      To cease discrimination against the Plaintiff and other disabled persons;

                 b)      To assure that Defendant’s place of public accommodation provides

         full and equal enjoyment of its goods, services, facilities, privileges, advantages and

         accommodations in the most integrated setting appropriate to people with

         disabilities;

                 c)      To furnish appropriate auxiliary aids and services for patrons who are

         deaf or hard of hearing for all audio/visual media features (including but not limited




                                                   10
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 11 of 14



         to providing closed captioning) and to ensure effective communication with people

         with disabilities unless the Defendant can demonstrate that taking those steps would

         fundamentally alter the nature of the goods, services, facilities, privileges,

         advantages, or accommodations being offered or result in an undue burden.

         “Auxiliary aids and services” include open and closed captioning, assistive listening

         devices, assistive listening systems, videotext displays, accessible electronic and

         information technology or other effective methods of making aurally delivered

         information available to individual who are deaf of hard of hearing in its place of

         public accommodation. 42 U.S.C. §12181(9), §12182(b)(2)(A)(ii); 28 C.F.R.

         §36.303(a);

                 d)     Insure that all of Defendant’s television media features are readily

         accessible to, and usable by, people with disabilities;

                 e)     Maintain in operable working condition those television features

         required to be accessible by said Order;

                 f)     Award reasonable costs and attorneys’ fees; and

                 g)     Award any and all other relief that may be necessary and appropriate.

                       COUNT II - VIOLATION OF FLORIDA STATUTE §760

           40.        The Defendant has violated Florida Statute §760, which provides all

     persons shall be entitled to the full and equal enjoyment of the goods, services, facilities,

     privileges, and advantages in any of public accommodation, without discrimination or

     segregation on the grounds of handicap.

           41.        The violation of Florida law was deliberate and knowing.




                                                  11
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 12 of 14



            WHEREFORE, Plaintiff Alexander Johnson respectfully prays that this Court

     grant the following relief against the Defendant Fuel Life 1, LLC, including

     compensatory damages, damages for intangible injuries, punitive damages, costs

     including reasonable attorney’s fees and interest and for the following injunctive relief

     and declaratory relief:

               a)        A declaration that the policies and procedures of the Defendant

               violated Florida Statute §760 in that the Defendant has failed to consider and

               accommodate the needs of hearing disabled persons to the full extent required

               by Florida law.

               b)        An Order mandating that the Defendant furnish appropriate auxiliary

               aids and services for patrons who are deaf or hard of hearing in all of its

               audio/visual media features (including but not limited to providing close

               captioning) where necessary and to ensure effective communication with

               people with disabilities. “Auxiliary aids and services” include open and closed

               captioning, assistive listening devices, assistive listening systems, videotext

               displays, accessible electronic and information technology or other effective

               methods of making aurally delivered information available to individual who

               are deaf of hard of hearing in its place of public accommodation;

               c)        An Order mandating that the Defendant train its employees (including

               management staff) to comply with all appropriate laws;

               d)        An Order mandating that the Defendant evaluate its policies,

               practices, and procedures toward persons with disabilities and undertake and




                                                12
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 13 of 14



               complete corrective measures to provide equal access to individuals with

               disabilities who are deaf or hard of hearing within a reasonable time;

               e)       Award compensatory damages including but not limited to mental

               anguish, loss of dignity, and any other intangible injuries;

               f)       Award reasonable costs and attorneys’ fees; and

               g)       Award any and all other relief that may be necessary and appropriate.

     Dated this 28th day of January, 2019.

                                                          Respectfully submitted,
                                                            s/Scott Dinin
                                                            Scott R. Dinin, Esq.
                                                            Scott R. Dinin, P.A.
                                                            4200 NW 7th Avenue
                                                            Miami, Florida 33127
                                                            Tel: (786) 431-1333
                                                            inbox@dininlaw.com
                                                            Counsel for Plaintiff




                                                 13
Case 0:19-cv-60231-WPD Document 1 Entered on FLSD Docket 01/28/2019 Page 14 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


     Civil Action Number:

     ALEXANDER JOHNSON,

            Plaintiff,

     vs.


     d/b/a Chevron,

           Defendant.


                               VERIFICATION OF COMPLAINT



            Plaintiff Alexander Johnson declares under penalty of perjury under the laws of

     the State of Florida that the allegations in the foregoing complaint are true and correct to

     the best of my belief, recollection and knowledge.


           1-25-2019
     Date: ________________                               _________________________
                                                          Alexander Johnson




                                         EXHIBIT “A”
